Citation Nr: 0726663	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman



	

INTRODUCTION

The veteran had active military service from February 1965 to 
November 1971.  

This matter was last before the Board of Veterans' Appeals in 
July 2004 on appeal from a January 2002 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for a left foot 
disorder and a right disorder.  The Board remanded the claims 
for additional development.

Although the Board sincerely regrets further delay in the 
adjudication of this claim, further development is required 
before a decision can be issued on the merits of the claims.

The appeal is again REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

Further development is required before a decision can be 
issued on the merits of the claims.  The Board finds that the 
February 2005 remand orders were not fully complied with.  As 
a matter of law, a remand by the Court or the Board confers 
on the claimant the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim is for service connection for a bilateral foot 
disorder.  The veteran is in receipt of service connection 
for a bilateral toe disorder.  The Board's July 2004 Remand 
stated that a medical opinion was needed to determine whether 
there was a relationship between an in-service diagnosis of 
exostosis of both feet (i.e., the service-connected disorder) 
and current diagnoses of tarsal tunnel syndrome of both feet 
and calcaneal spurs of the left foot (i.e., the presently 
non-service-connected disorder, for which the veteran seeks 
service connection).  

The examiner was specifically requested to express an opinion 
as to whether the veteran's currently-diagnosed feet 
disorders had their onset during service or are in any other 
way causally related to service.  In responding to that 
question, the examiner was also asked to state whether there 
is a relationship between an in-service diagnosis of 
exostosis of both feet and any current foot disorder.  

In the October 2005 VA exam report, the examiner stated that 
the veteran diagnosed with bilateral metatarsal head 
exostosis treated with surgical repair in 1971 while in 
military service.  The examiner noted that the veteran's 
records indicated her complaints of pain since the surgical 
procedure.   The VA examiner diagnosed the veteran with 
bilateral first metatarsal head exostosis - status post 
surgical repair in 1971 and bilateral osteoarthritic 
degenerative changes and large calcaneal plantar spurs by x-
rays of October 2005. 

The examiner opined that the bilateral metatarsal head 
exostosis status-post surgical repair in 1971 is more likely 
than not related to a condition in-service (which the veteran 
is already service-connected for at a noncompensable rating).  

This opinion is not responsive to the Board's July 2004 
Remand.  Because that examination was not conducted according 
to the Board's remand instructions, and because VA's duty to 
assist the veteran includes obtaining a medical examination 
and/or opinion where the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, an additional examination is required.  See 
Stegall, 11 Vet. App. at 268; 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2006). 

Accordingly, the case is REMANDED for the following action:





1.  The AMC should request a medical 
opinion from an appropriate VA physician 
to determine the nature and etiology the 
veteran's current foot disorder and 
whether there is any relationship 
between the veteran's in-service 
diagnosis of exostosis of both feet.  
The examining physician is requested to 
review the Claims file, including the 
October 2005 VA examination, VAMC 
records and service medical records, in 
detail.  If such determinations are not 
possible without resort to speculation, 
the examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  After completing the above, review 
the entire claims file and   
readjudicate the claim. If the decision 
remains unfavorable, then provide the 
veteran and his accredited service 
representative an updated Supplemental 
Statement of the Case and an appropriate 
amount of time to respond to it. 
Thereafter, if in order, return the case 
to the Board for further review.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




